Citation Nr: 0429981	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  02-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder is 
denied. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from August 1960 to September 
1961, with additional service in the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of August 2003.  This matter was 
originally on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran has been diagnosed with a chronic low back disorder. 

3.  The service medical records do not show that the veteran 
had lumbar spine problems during service and there is no 
competent medical evidence that the currently diagnosed 
arthritis of the lumbar spine as well as degenerative disc 
disease of the lumbar spine manifested to a compensable 
degree within one year from the veteran's discharge from 
service. 

4.  There is no competent medical evidence of record that 
otherwise links the veteran's back disorder to service or an 
incident or incidents of service origin.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History and Board Remand of August 2003 

By a January 2003 decision, the Board decided that the 
veteran had presented new and material evidence to reopen the 
previously disallowed claim for service connection of a back 
disorder, but deferred disposition on the merits of the claim 
for additional development.  

Pursuant to authority the Board had at that time to direct 
Board personnel to undertake additional development [see 
former 38 C.F.R. § 19.9(a)(2) (2003)], the Board obtained VA 
treatment records dated from April 1999 to April 2003 from 
the Lawton and Oklahoma City VA facilities as well as 
obtained private treatment records from the veteran that 
pertained to the veteran's back disorder.  The Board also 
obtained information from the veteran (in a May 2003 
statement) that the veteran had attempted to locate records 
that concerned a 1978 worker's compensation claim but the 
laws of the State of New Mexico allowed the destruction of 
medical records.  The veteran then stated that the "records 
were destroyed."  Based on the information and evidence 
obtained by the Board as well as evidence previously 
associated with the claims file, the Board determined that it 
was necessary to obtain a medical opinion on the etiology of 
the currently complained of and currently diagnosed low back 
disorder in order to make a decision on the claim.  The 
United States Court of Appeals for the Federal Circuit, 
however, invalidated the Board's duty to assist regulations 
as codified at 38 C.F.R. § 19(a)(2) (2003).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Consequently, in August 2003, the 
Board remanded the veteran's claim to the RO to afford the 
veteran an examination, obtain a medical opinion, and allow 
the RO's initial consideration of the additional information 
and evidence developed at the Board.   

On Remand, the RO afforded the veteran a VA examination in 
March 2004 and obtained a nexus opinion.  The RO considered 
the additional medical evidence, continued the denial of the 
claim, and issued a Supplemental Statement of the Case (SSOC) 
on the issue in March 2004.  Based on the foregoing, the 
Board finds that the RO complied with the Board's August 2003 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the June 1999 rating decision, October 
2001 rating decision, April 2002 Statement of the Case (SOC), 
and March 2004 SSOC, which together provided the veteran with 
notice as to the evidence needed to substantiate his claim.  
The SOC and SSOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA.  

Lastly, in correspondence dated in February 2004, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) also handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), opinion withdrawn by 18 
Vet. App. 112 (2004)].  In Pelegrini, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the veteran in February 
2004 was not given prior to the first AOJ adjudication of the 
claim on the merits after the RO reopened the claim in 
October 2001, the RO nonetheless reconsidered the claim and 
all of the evidence of record in March 2004.  The veteran was 
provided with a copy of the March 2004 SSOC.  Also, the Board 
notes that the VCAA notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices, to include the development letter 
dated in August 2001.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
veteran.  

The February 2004 VCAA notice contained no specific request 
for the veteran to provide any evidence in the veteran's 
possession that pertained to the claim, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159 (b)(1) (2004).  
Nevertheless, the RO and the Board asked the veteran for all 
the information and evidence necessary to substantiate the 
veteran's claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's August 2003 Remand together with 
earlier efforts by the Board and the RO to obtain all 
pertinent evidence (e.g., VA examination and medical nexus 
opinion, VA treatment records, private medical records), the 
Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.


III.  Evidence

The service medical records include a February 1961 
consultation sheet that noted that the veteran sustained an 
injury when he was "washed by heavy seas" into a ladder.  
The service examiner reported that the veteran's injury was 
very painful and there seemed to be deformity in the "right 
shoulder."  The consultant indicated that an examination 
revealed pain and swelling about the middle shaft of the 
humerous, including the elbow.  The consultant added that 
there was some numbness of the ulnar aspect of the middle 
shaft of the forearm.  The consultant noted an impression of 
possible chip fracture of the radial head.  Another record 
noted that multiple views of the cervical and thoracic spine 
were normal.  The September 1961 separation examination 
report showed that the veteran's spine was clinically 
evaluated as normal. 

A May 1974 VA examination report shows that the veteran 
reported that in addition to the injury to his "left" 
shoulder, he also injured his low back when he fell on 
shipboard.  The veteran reported that since the injury to his 
low back he had experienced some mild infrequent recurrence 
of low back pain, precipitated by bending, heavy lifting, and 
so forth.  On examination, the examiner reported that early 
dorsal kyphosis was present.  The examination also revealed 
mild levoscoliosis in the lower thoracic and upper lumbar 
area.  The veteran had no tenderness over the spine, but did 
have some mild to moderate paravertebral muscle spasm and 
tenderness in the lumbar area.  The x-ray of the lumbosacral 
spine was within normal limits.  The examiner noted an 
impression of "[c]hronic myalgia, paravertebral muscles 
lumbar, symptomatic, mild."

In a January 1979 letter, the veteran revealed that he had 
medical evidence that he was permanently injured from a back 
injury he sustained on April 21, 1978, while working in the 
Potash mines in New Mexico. 

The December 1994 report on an examination conducted in 
connection with a claim 
for social security benefits showed that the veteran 
complained of constant lumbar back pain with onset in 1979.  
The physician noted an assessment of lumbar back pain without 
significant limitation of the spine, motor loss, muscular 
weakness, sensory, or reflex loss. 

Records from the Social Security Administration show that the 
veteran was awarded disability benefits in part because of 
back pain, commencing in November 1990.  

A July 1995 report from Dr. R.M.S. noted that the veteran 
complained of several problems including severe neck and low 
back pain.  There was no reference to any back injury in 
service.  The physical examination revealed limitation of 
cervical and lumbar motion.  There was significant muscle 
spasm in the lumbar spine.  X-rays of the cervical spine and 
lumbar spine revealed multiple levels of spinal stenosis, 
sclerosis, disc space narrowing, and osteophytic spurring.  
Dr. R.M.S. noted impressions of multiple levels of cervical 
spine degenerative osteoarthritis with left cervical 
radiculopathy and multiple levels of lumbar spine 
degenerative osteoarthritis with early spinal stenosis. 

In the March 1999 statement in support of his claim on 
appeal, the veteran explained that he injured his back at the 
same time he injured his left great toe during service, for 
which he is in receipt of service-connected benefits. 

VA treatment records dated from January 1996 to April 2003 
noted treatment for degenerative joint disease of the lumbar 
spine.  A March 2003 magnetic resonance imaging (MRI) 
revealed the following:  slight disk space narrowing at L2-3 
level and L4-5 level consistent with mild chronic 
degenerative disk disease at these levels, mild spondylosis 
at L2-3 and L4-5, unremarkable foramina and nerve roots, and 
hemangioma of the vertebral body of L4.

In a March 2001 statement, retired commander E.G.F. reported 
that the veteran was "swept into a steel ladder by a wave" 
while the USS PASSUMPSIC was refueling a destroyer in a rough 
sea in 1961.  E.G.F. acknowledged that he was not a doctor 
but nevertheless surmised, "such an accident could cause 
physical damage that, while not apparent at the time, would 
develop later."  There was no reference to any specific 
injury to the back.

A private medical record dated in April 2003 from Dr. D. 
noted findings of spasm, tenderness, and limitation of range 
of motion of the lumbosacral spine.  A diagnosis of 
lumbosacral syndrome with sciatica was provided. 

In a statement from the veteran's wife, she reported that she 
had been married to the veteran since 1964.  She maintained 
that the veteran had suffered from low back pain ever since 
she had known him.

The VA examination report dated in March 2004 notes that the 
examiner reviewed the claims file.  The veteran reported on 
the in-service injury to his back that reportedly occurred in 
1961.  He also reported on the 1978 work-related back injury 
he reportedly sustained in New Mexico.  He contended that the 
in-service back injury made his back more susceptible to the 
re-injury in 1978.  The examiner discussed pertinent medical 
records from the claims file.  The examiner noted that the 
veteran currently complained of low back pain.  After a 
physical examination and review of a March 2003 MRI, the 
examiner noted an impression of degenerative joint disease of 
the lumbosacral spine with limitation in function due to 
moderate pain.  The examiner opined that it was not likely 
that the current low back pain was related to any incident of 
service given the veteran had a normal examination on leaving 
service and there was no indication that within a few years 
of leaving service that he had symptomatic complaints, except 
for the 1974 examination where he did mention his low back 
pain.  


IV.  Law

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2004).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  


V.  Analysis

The Board has thoroughly reviewed the record and has 
determined that service connection is not warranted for a 
back disorder. 

The competent medical evidence shows that the veteran has 
been diagnosed with a chronic low back disorder.  The most 
recent evidence in particular shows that the veteran's 
complaints are centered on low back pain that the veteran 
associates with his reported in-service injury to his 
"back."  The service medical records do not document any 
complaints of back problems or findings of a back disorder 
during service.  X-rays of the veteran's cervical and 
thoracic spine taken during service were normal.  On the 
clinical examination for separation from service, the 
veteran's spine was reported to be within normal limits.  The 
first complaints of low back problems are documented in 1974, 
approximately 13 years from the veteran's discharge from 
service.  There is no medical evidence of a cervical disorder 
until 1995, approximately 34 years after the veteran's 
discharge from service.  Thus, there is no competent medical 
evidence of record that shows that the veteran suffered from 
back problems during service or competent medical evidence 
that the currently diagnosed arthritis of the lumbar spine as 
well as degenerative disc disease of the lumbar spine 
manifested to a compensable degree within one year from the 
veteran's discharge from service.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

The Board notes that service connection may otherwise be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).
There, however, is no competent medical evidence that links 
the diagnosed lumbar spine disorder to any incident or 
incidents of service.  According to the March 2004 VA 
examiner, the veteran's low back disorder is not related to 
service.  The Board finds the March 2004 VA examiner's 
opinion dispositive on the issue of whether the veteran's low 
back disorder is related to his military service as it is 
based on a review of the veteran's claims file and it is 
supported by the medical evidence of record.  

Although the veteran contends that his current back problems 
are related to his service and the physical requirements 
thereof, as a layman he is not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the same reason, as E.G.F. is not a medical expert, his 
assertion of a relationship between the veteran's claimed 
disorder and an incident of service cannot constitute 
competent evidence of such a relationship.  Indeed, E. G. F. 
noted that the veteran had an accident in service, but did 
not identify any particular injury, rather that "such an 
accident could cause physical damage that, while not apparent 
at the time, would develop later."

Thus, the weight of the evidence is against the veteran's 
claim.  In the absence of any competent medical evidence 
linking the veteran's current cervical and lumbar spine 
disorders to his military service and competent medical 
evidence of a disability of the thoracic spine, there is no 
basis upon which to grant his claim. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



